Title: From George Washington to James Wilkinson, 18 October 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Head Quarters West Point 18th Octobr 1779
        
        By a letter from Colo. Brodhead of the 16 Sept. I find that the troops at Fort Pitt were then much distressed for Cloathing and before a supply can possibly reach them they must be much more so: To releive them as soon as possible, be pleased to send up a quantity agreeable to the inclosed Return which is the last I have recd from the Westward. It is possible that Colo. Brodhead may have made the foregoing requisition thro’ the Board of War and that measures may have been already taken to forward the supplies, if not, you will be pleased to lose no time in the execution of the Business. I am &c.
      